Petition for Writ of Mandamus Denied and Memorandum Opinion filed
June 11, 2015.




                                      In The

                    Fourteenth Court of Appeals

                                NO. 14-15-00335-CV
                                NO. 14-15-00336-CV



                               IN RE A.A., Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                              309th District Court
                             Harris County, Texas
                Trial Court Cause Nos. 2007-20638 & 2008-39339

                         MEMORANDUM OPINION

      On April 15, 2015, relator A.A. filed two petitions for writ of mandamus in
this Court. See Tex. Gov’t Code Ann. § 22.221 (West 2004); see also Tex. R.
App. P. 52. In the petitions, relator asks this Court to compel the Honorable Sheri
Y. Dean, presiding judge of the 309th District Court of Harris County, to vacate
her orders granting partial new trials on conservatorship issues regarding relator’s
two children.
      Relator has not established that she is entitled to mandamus relief.
Accordingly, we deny relator’s petitions for writ of mandamus.

                                                 PER CURIAM

Panel consists of Justices Christopher, Donovan, and Brown.




                                        2